NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

UNITED STATES,
Plaintiff-Appellee,

V.

GREAT AMERICAN INSURANCE COMPANY OF
NEW YORK, ALSO KNOWN AS AMERICAN
NATIONAL FIRE INSURANCE COMPANY,

Defendant-Appellant,

AND ..

WASHINGTON INTERNATIONAL INSURAN.CE
COMPANY,

Defendant.

2012-1056

Appeal from the United States Court of lnternational
Trade in case n0. O9-CV-0187, Senior Judge Richard W.
Goldberg.

ON MOTION

ORDER

US V. GREAT ANIERICAN INSURANCE CO 2

The court construes Great American lnsurance Com-
pany of New York (Great American Insurance)’s notice
that the Court of lnternational Trade denied the United
States’ motion to amend the judgment as a motion to lift
the stay.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted to the extent that the stay is
lifted and Great American Insurance’s initial brief is due
within 40 days of the date of filing of this order.

FOR THE COURT
MA¥ 2 2 2012 /s/ J an Horbaly
Date J an Horbaly _
Clerk

ccc 'l`heodore R. Posner, Esq.
Amy M. Rubin, Esq.

F|LED
. a'ro\=APPEALsFc)n
325 u`sffaiilisnsni.iclncun

|“|AY 22 2012

JAN HURBALY
CLERK